Order, Supreme Court, New York County (Milton A. Tingling, J.), entered July 19, 2007, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant failed to demonstrate as a matter of law that it was the agent of the bond issuer, rather than the trustee of the funds for the bondholder’s benefit (see Ehag Eisenbahnwerte Holding AG. v Banca Nationala a Romaniei, 306 NY 242, 250-253 [1954]). Contrary to defendant’s contention, this action on the bond is subject to the 20-year statute of limitations (CPLR 211 [a]). Issues of fact whether defendant was prejudiced by the delay in the presentation of the bond for payment preclude summary judgment on defendant’s equitable defense of laches (see Hay Group v Nadel, 170 AD2d 398, 399 [1991]). Concur— Lippman, PJ., Tom, Williams and Acosta, JJ.